Citation Nr: 1620583	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right shoulder osteoarthritis.

2. Entitlement to a compensable rating for alopecia areata.

3. Entitlement to a compensable rating for right ankle osteoarthritis. 

4. Entitlement to service connection for left foot disability to include calcaneal spur.  

5. Entitlement to service connection for right calcaneal spur to include calcaneal spur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Atlanta, Georgia RO currently has jurisdiction over the Veteran's claims.

In February 2016, the Veteran testified before the undersigned at a hearing at the Atlanta RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that his service-connected disabilities had worsened since the last VA examinations in April and May 2013.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

He reported seeking treatment for his right shoulder and right ankle at Wellstar Kennestone in Marietta, Georgia.  These records have not been obtained or submitted.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b) (West 2014).

The Veteran provided competent testimony that he was treated for right and left heel spurs during service, specifically in 2005.  He also reported ongoing symptoms since then.  This testimony triggers VA's duty to provide an examination.  38 U.S.C.A. §5103A(d) (West 2014).  

He also reported he was currently waiting for a podiatry consult at VA.  The Veteran had a VA examination to evaluate calcaneal spurs in April 2013, the examiner did not find heel spurs, but did diagnose foot strain and reported os trigone on the right.  The examiner did not provide an opinion as to the relationship between these conditions and service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records of treatment, including any podiatry consultations, not already of record.

2. Ask the Veteran to authorize VA to obtain records of his treatment for the conditions on appeal at Wellstar Kennestone.  

If any requested records cannot be obtained; notify the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken.  Tell the Veteran that he may obtain and submit the records himself.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for an examination to determine the severity of his service-connected right shoulder osteoarthritis.    The claims folder must be made available to and reviewed by the examiner.

The examiner should assess additional functional impairment due to weakened movement, excess fatigability, incoordination, pain or flare-ups in terms of the degree of additional range of motion loss.  

The examiner should ask the Veteran to report the extent, if any, of limitation of motion during flare-ups.

3. After any additional evidence has been associated with the claims file, schedule the Veteran for an examination to determine the current severity of the service-connected right ankle osteoarthritis.  

The examiner should assess additional functional impairment due to weakened movement, excess fatigability, incoordination, pain or flare-ups in terms of the degree of additional range of motion loss.  

The examiner should ask the Veteran to report the extent, if any, of limitation of motion during flare-ups.

4. After any additional evidence has been associated with the claims file, schedule the Veteran for an examination to assess the current severity of  alopecia areata.  The claims folder must be made available to and reviewed by the examiner.  

(a) The examiner should determine the manifestations and extent of all impairment due to the Veteran's service-connected alopecia.  

(b) The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hives are caused or aggravated (i.e., permanently worsened beyond natural progression) by his service-connected alopecia; or an associated symptom of the alopecia areata.  

The examiner should provide reasons for the opinioins.

5.  After any additional evidence has been associated with the claims file, schedule the Veteran for an examination to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral calcaneal spurs or other foot disability present at any time since service, even if not shown on the current examination, had its onset in service or is otherwise related to a disease or injury in service.

The examiner should specifically comment on the April 2013 VA examiner's notation of foot strain and "os trigone on the right."

The examiner should note the Veteran's reports of symptoms and history and opine whether these reports would be sufficient to show the onset of any current foot disability in service or that such disability was otherwise related to service.  The examiner should also note wether there is any medical reasons to disregard the Veteran's reports. 

6.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




